Case 0:17-cv-60533-JEM Document 223 Entered on FLSD Docket 08/20/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                      CASE NO.: 17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

         Defendant.
                                                     /


        AMERICAN AIRLINES, INC.’S NOTICE OF DEPOSITION DESIGNATIONS

         Defendant American Airlines, Inc. (“American”) gives notice that it intends to rely upon

  the deposition testimony designated below as substantive evidence at August 26, 2019 evidentiary

  hearing on American’s motion for sanctions.

                                  Deposition of Gary Kay, Ph. D.
                                   (Taken November 28, 2018) 1

         1.      Page 6, line 20 through page 7, line 17.

         2.      Page 21, line 14 through page 22, line 5.

         3.      Page 27, line 1 through page 32, line 11.

         4.      Page 33, lines 3–17.

         5.      Page 74, line 6 through page 77, line 18.

         6.      Page 78, lines 5–22.



  1
    The full transcript of Dr. Kay’s deposition has been previously filed with the Clerk of the Court.
  See ECF No. 154-4. American has provided the attached highlighted excerpts of the transcript for
  the Court’s convenience.
Case 0:17-cv-60533-JEM Document 223 Entered on FLSD Docket 08/20/2019 Page 2 of 4



        7.    Page 79, line 19 through page 80, line 18.

        8.    Page 127, line 8 through page 129, line 2.

        9.    Page 129, line 19 through page 130, line 4.

        10.   Page 130, line 11 through page 135, line 5.

        11.   Page 137, line 14 through page 141, line 2.

        12.   Page 145, line 17 (beginning with “Let me ask . . .”) through page 147, line 5.

        13.   Page 158, line 14 through page 159, line 4.

        14.   Page 161, lines 10–19 and 21–22.

        15.   Page 162, lines 2–16 and 19–21.

        16.   Page 168, lines 3–11.

        17.   Page 171, line 15 through page 172, line 16.

        18.   Page 173, line 2 through page 174, line 8.

        19.   Page 181, line 18 through page 182, line 1.

        20.   Page 187, lines 6–16.

        21.   Page 189, line 21 through page 190, line 12.

        22.   Page 192, line 22 through page 195, line 12.

        23.   Page 196, line 1 through page 197, line 4.

                                                           Respectfully submitted,

                                                           By: /s/ Michael A. Holt

                                                           Michael A. Holt
                                                           mholt@fisherphillips.com
                                                           Florida Bar No.: 91156
                                                           FISHER & PHILLIPS LLP
                                                           450 East Las Olas Boulevard
                                                           Suite 800
                                                           Fort Lauderdale, Florida 33301
                                                           Telephone: (954) 847-4709

                                                2
Case 0:17-cv-60533-JEM Document 223 Entered on FLSD Docket 08/20/2019 Page 3 of 4




                                               Mark W. Robertson (Pro Hac Vice)
                                               mrobertson@omm.com
                                               O’MELVENY & MYERS LLP
                                               Time Square Tower, 7 Times Square
                                               New York, New York 10036
                                               Telephone: (212) 326-2000

                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        3
Case 0:17-cv-60533-JEM Document 223 Entered on FLSD Docket 08/20/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 20th day of August, 2019, the foregoing document was

  filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was served

  on the counsel or parties of record listed below.

                                                          By: /s/ Michael A. Holt
                                                                  MICHAEL A. HOLT


                                           SERVICE LIST

  William R. Amlong, Esq.                             Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                          mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                          FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                           450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                               Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                         Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301                           Facsimile: (954) 525-8739
  Telephone: (954) 462-1983
  Facsimile: (954) 523-3192                           Mark W. Robertson, Esq.
                                                      mrobertson@omm.com
  Noel C. Pace, Esq.                                  (Pro Hac Vice)
  (Pro Hac Vice)                                      O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                           Times Square Tower 7 Times Square
  206 N.W. 91 Street                                  New York, New York 10036
  El Portal, Florida 33150                            Telephone: (212) 326-2000
  Telephone: (305) 710-3713                           Facsimile: (212) 326-2061

  (Service via CM/ECF)                                Tristan Morales, Esq.
                                                      tmorales@omm.com
  Counsel for Plaintiff                               (Pro Hac Vice)
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, Northwest
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414

                                                      (Service via CM/ECF)

                                                      Counsel for American Airlines, Inc.


                                                      4

  FPDOCS 35729385.1
